Miller, Judge,

(dissenting.)

I do not agree to the fourth point in the syllabus. It is the duty of the trial court to pronounce, and have entered on its *335record, proper decrees and judgments in cases before it. Parties to the action or suit have no legal control of this duty, and should not be held responsible for a failure therein. If such an error be committed in this respect that it can be corrected only by this Court, on appeal or writ of error, the party injured, who is compelled to apply for such correction, should be allowed his costs, occasioned thereby. This should be the rule in such case, because the erroneous decree or judgment is entered, presumably at the instance of the party, who recovers costs, and who would be benefited by such erroneous decree or judgment, should the same be permitted to stand.